Citation Nr: 1529872	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  13-36 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating, in excess of 30 percent, for major depressive disorder associated with duodenal ulcer disorder. 


REPRESENTATION

Appellant represented by:	Michael James Kelley, Attorney


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to September 1975 with additional service in the Army Reserves.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.


FINDING OF FACT

In an August 2014 letter, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that he wished to withdraw his appeal for entitlement to an initial rating, in excess of 30 percent, for major depressive disorder associated with duodenal ulcer disorder; there are no questions of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to an initial rating, in excess of 30 percent, for major depressive disorder associated with duodenal ulcer disorder.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. §§ 20.101 , 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.
The issue of entitlement to an initial rating, in excess of 30 percent, for major depressive disorder associated with duodenal ulcer disorder was developed for appellate consideration.  In an August 2014 letter, the Veteran indicated that he wished to withdraw his appeal as to entitlement to an initial rating, in excess of 30 percent, for major depressive disorder associated with duodenal ulcer disorder; therefore, that issue is withdrawn, and there is no allegation of error of fact or law for appellate consideration on that claim.  38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter.


ORDER

The appeal for an entitlement to an initial rating, in excess of 30 percent, for major depressive disorder associated with duodenal ulcer disorder, is dismissed.



____________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


